TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00809-CV



                                     David Albers, Appellant

                                                  v.

                                  James Russell Frost, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-14-000207, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               David Albers filed his notice of appeal on December 22, 2014. On March 25, 2015,

the Clerk of this Court notified appellant that his brief was overdue and that his appeal was

subject to dismissal for want of prosecution if he failed to file his brief or respond to the notice by

April 6, 2015. To date, appellant has neither filed his brief nor responded to this Court’s notice.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________

                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: April 17, 2015